LACOMBE, Circuit Judge
(after stating the facts as above). Concededly both papers, Receiver’s Exhibit and Petitioner’s Exhibit, are signed by Jungmann for the Jungmann Company, although only one of them is signed also by the Becker Company. Both are dated March 6, 1908. There is conflicting evidence as to whether or not the one known as Petitioner’s Exhibit was signed at the same time as the other. The special master finds it was not, but was signed subsequently. This seems to be a reasonable decision. There are differences between the two documents which would'make it a very peculiar proceeding to say the least that both should be signed at the same time as evidencing a single contract; but, be this as it may, we see no reason for not accepting the special master’s finding as to the date of signing, since he saw and heard the witnesses. ■
If Petitioner’s Exhibit was signed later than March 6, 1908, did it operate as a modification of the contract signed on that day ? Here again there is conflicting testimony as to the facts. This exhibit was not signed by the Becker Company. Jungmann’s story is that he was asked to sign this particular paper some time after Receiver’s Exhibit was signed, on the representation that it was a copy or duplicate which the Becker Company wantedl to keep on its files; that, supposing it to be such duplicate or copy, he did not examine it, but merely signed as president. If this story be credited, there was no meeting of the minds of the parties (subsequent to March 6th) to effect any alterations in the terms of the original March 6th contract.
As the special master, who saw the witnesses and heard the conflicting testimony, has accepted Jungmann’s version of the facts, and we see no reason to reverse his finding, we concur with the District Court, and affirm the order.